            Case 1:20-cv-00553-JFR Document 32 Filed 11/16/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                                 OF NEW MEXICO
Barbara Andersen                      )
         Plaintiff                    )    Case 20-cv- 00553-JFR
v.                                    )
Forrest Fenn; Unknown Defendant       )

                                 MOTION TO SUPPLEMENT

       Barbara Andersen, as her own attorney, hereby respectfully requests that this Court

consider this as a supplement to the pending motions before this Court:

       1.       As Andersen advised this Court, the “Finder” appears fictional and part of Fenn’s

team teasing Andersen. Andersen would have been prepared to voluntarily dismiss this case given

that this was consistent with a prank ending. The problem with same (as Andersen advised this

Court) is that counsel for Forrest Fenn previously advised this Court in a pleading that he wanted

to put the purported “Finder” on the witness stand to testify as to the retrieval of the chest, solve,

etc. In other words, the “Finder” undermines the legitimacy of what Fenn’s counsel previously

represented to this Court1. To date, counsel for Fenn has not offered to withdraw his pleading

which suggests that the “Finder” is the solver/retriever and not part of Fenn’s team. Likewise,

Forrest’s counsel has not withdrawn the pleading implying that the chest has been retrieved.

       2.       In addition, in the most- recent posting, the “Finder” also referenced the book

Seventeen Dollars a Square Inch. After ordering the book and reading same this past Friday, it

was clear that the “Finder” was alluding to the final area where Andersen was searching in October

2019-June 2020 (in New Mexico). Andersen can explain same in camera to this Court. It involves

piecing together the scrapbooks, books and Finder articles. Again, but for counsel’s confusing and

inconsistent pleadings, Andersen would be prepared to voluntarily dismiss her case given that it



1
      The “Finder” article was also strangely removed from Forrest Fenn’s website after
Andersen filed her last pleading…adding to the confusion.

                                                                                                    1
            Case 1:20-cv-00553-JFR Document 32 Filed 11/16/20 Page 2 of 3




appears that the “Finder” is confirming Andersen’s October-June 2020 communications with

Forrest Fenn on an additional basis and is acting in a friendly fashion towards Andersen.

       3.       Andersen wanted to promptly advise this Court of her observations in paragraph 2

and, further, suggest that a status with Andersen and Fenn’s counsel to explain the confusion may

resolve this litigation. It would seem wasteful to engage in motion practice when it appears that

the prank ending is becoming the most logical and only explanation. (Andersen would request

same via Zoom in that she has been unable to relocate as of yet to Santa Fe.)

       Wherefore, Andersen respectfully requests that this Court consider this supplement to the

pending matters before this Court.

                                     ___/s/ Barbara Andersen_____________________
Barbara Andersen, 6256000
1220 West Sherwin, Unit 1E
Chicago, IL 60626
(708) 805-1123
bandersen@andersen-law.com




                                                                                               2
        Case 1:20-cv-00553-JFR Document 32 Filed 11/16/20 Page 3 of 3




                             CERTIFICATE OF SERVICE

Barbara Andersen hereby certifies that on November 16, 2020 the MOTION TO
SUPPLEMENTwas filed and delivered via the ECF filing system to:

Service list:
karls@sommerkarnes.com


/s/Barbara Andersen_____
Barbara Andersen
Andersen Law LLC
1220 West Sherwin, Unit 1E
Chicago, IL 60626
708-805-1123




                                                                        3
